


CALM SEAS CAPITAL, LLC
4650 Wedekind Rd. Suite 2 Sparks, NV 89431


October 2nd, 2014


Kim Thompson, CEO
Kraig Biocraft Laboratories, Inc.
120 N. Washington Square, Suite 805
Lansing, MI 48933


In Re: Proposed Equity Line Transaction - Term Sheet


Dear Mr. Thompson:


This Letter is to serve as a binding Memorandum of Understanding for an Equity
Line transaction by Calm Seas Capital, LLC (“Investor”) and Kraig Biocraft
Laboratories, Inc. (the “Company”) in accordance with the terms and conditions
on the attached Term Sheet, which is hereby incorporated herein by reference. If
this transaction is acceptable to the Company, please so indicate by signing and
dating where indicated below and returning this Letter MOU to us.  In addition,
please initial each of the pages of the attached Term Sheet and return it to us
with the accepted Letter MOU.


Yours truly,
 
 

CALM SEAS CAPITAL, LLC           By:          

AGREEMENT and ACCEPTANCE


The foregoing Letter MOU together with the attached and incorporated Term Sheet
is approved as of this 2nd day of October, 2014:
 
 
KRAIG BIOCRAFT LABORATORIES, INC.
          By:       Kim Thompson, CEO        





 
1

--------------------------------------------------------------------------------

 
 
KRAIG BIOCRAFT LABORATORIES, INC.


TERM SHEET
(October 2, 2014)
 
Issuer:
Kraig Biocraft Laboratories, Inc. ( KBLB).
Offering:
Up to $7,500,000 in shares of Common Stock.
Investor(s):
Calm Seas Capital, LLC, as lead investor, and associated entities.
   





Execution Date                                            
The Execution Date is the date on which the final documents for the Equity Line
of Credit are signed by both the Company and the Investor(s).
Structure                                            
Equity Line of Credit, with bi-monthly puts against the Commitment Amount (as
defined below), during the “Term”.
Term                                            
The Term shall be that period commencing with the Effective Date and ending on
the earlier of (a) the drawing down of the entire Commitment Amount or (b) that
date 24 months after the Effective Date (as defined below) (the “Term”).
Commitment Amount                                            
The Investor shall commit to purchase up to $7,500,000 of the Company’s Common
Stock over the course of no more than 24 months (the “Commitment Period”) after
the date a registration statement for the resale of the Common Stock has been
declared effective (the “Effective Date”) by the U.S. Securities and Exchange
Commission (“SEC”).
First Put                                            
The Company may issue its first “Put Notice” during the first 5 business days of
the month succeeding the month in which the Effective Date occurs.
Put Date                                            
The date of delivery of the Put Notice shall be the “Put Date”
Put Ceiling                                            
The maximum amount which the Company shall be entitled to request by each Put
shall be the lesser of (a) $100,000 or (b) 200% of the average daily volume
(“ADV”) multiplied by the average of the daily closing prices for the ten (10)
trading days immediately preceding the Put Date.  The ADV shall be computed
using the 10 trading days prior to the Put Date.
Put Floor                                            
The Company shall automatically withdraw that portion of the Put Notice amount
if the Market Price with respect to that put does not meet the Minimum
Acceptable Price, which is defined as 75% of the average closing “bid” price for
the Common Stock for the 10 trading days prior to the Put Date.
Put by
Mutual Agreement                                            
 
Notwithstanding the ceiling for each Put, as described above, at any time either
as a part of a monthly Put or as an additional Put(s) during a month, the
Company may request permission to request funds in excess of the Put Ceiling for
such month and may deliver to Investor(s) a Put or Puts in excess of the Put
Ceiling, which Put or Puts Investor(s) may fund, in its/their sole discretion,
subject to the terms and conditions herein applicable to the monthly Puts.
Pricing Period                                            
The five (5) consecutive trading days immediately after the Put Date.
Market Price                                            
The lowest price of the Common Stock during the Pricing Period.
Purchase Price                                            
The purchase price shall be eighty percent (80%) of the Market Price.

 
 
 
2

--------------------------------------------------------------------------------

 
 
Put Closing Date                                            
Seven (7) business days after the Put Date; the Investor(s) shall make the
investment required by the Put Notice, subject to the Put Ceiling.  Payments of
the Puts shall be made by wire transfer.
Registration Statement                                            
The Investor(s) will work with the Company to have a registration statement
covering the Common Stock (or a portion thereof if there is a Rule 415 cutback -
see below) prepared and filed by the Company’s corporate counsel, at the
Company’s expense, within 75 days after the Execution Date.  Such Registration
Statement shall be prosecuted with all due speed to be declared effective within
120 days after the Effective Date.
Expenses                                            
The Company agrees to pay all expenses related to the preparation of the final
documents to be signed on the Execution Date and the Company shall pay all
expenses related to the filing and prosecution of the Registration
Statement.  The Company will select counsel of its choice to prepare the
Registration Statement.
Commitment Fee                                            
Waived.
Rule 415 Cutback                                            
In the event that the SEC objects to the number of shares proposed to be
registered, the Company shall use its best efforts to register the maximum
number of shares permissible by the SEC to retain the status of the offering as
a secondary offering under SEC Rule 415.
Equity Issuance
Restriction                                            
 
Waved.
Right of First Offer                                            
If the Company has a bona fide proposal to sell, or offers to sell, any New
Security (as hereinafter defined) to any third party, the Company shall first
offer such New Securities to the Investor (the “Offer Notice”).  The Offer
Notice shall be in writing and set forth all of the material terms of the offer
of New Securities.  The Investor shall have 10 business days from the date on
which the Company delivers written Offer Notice to elect, in its sole
discretion, to purchase some or all of the New Securities.  The Company shall
not offer or sell any New Securities until after such 10 business day period has
expired.  For the purposes of this letter agreement, “New Security” shall mean
any equity securities of the Company, whether or not such equity securities is
currently authorized, as well as any rights, options, or warrants to purchase
such equity securities, and any securities of any type whatsoever that is, or
may become, convertible or exchangeable into or exercisable for such equity
securities.
Covenants                                            
1.  During the Term, the Company shall maintain the effectiveness of the
Registration Statement.
2.  During the Term, the Company shall maintain its status as a FULLY REPORTING
SEC Public Company trading on the OTCBB and or the OTCQB and or AMEX and or
NASDAQ or similar exchanges.
3.  During the Term, the Company shall timely file all required SEC reports.
4.  The Company shall maintain a contractual relationship for the performance of
financial public relations services for a period of 36 months from the effective
date, with the extent of the costs of such services to be proportional to the
size and growth of the Company.
Short Sales                                            
During the Term, the Investor(s) agree(s) not to engage in any short selling of
the Company’s Common Stock.
Exclusivity                                            
From the date of the execution of this Term Sheet until the Effective Date, the
Company shall not pursue any other transaction of the nature contemplated herein
with any other person unless and until good faith negotiations with the Investor
have been terminated.




 
3


--------------------------------------------------------------------------------

 